MEMORANDUM OPINION & ORDER
JOHN D. RAINEY, Senior District Judge.
Pending before the Court is the Motion of the United States (“the Government”) to Empanel a Sentencing Jury Pursuant to Fed. R. Crim. P. 23 and 18 U.S.C. § 3571(d) (Dkt. No. 822), to which Defendants CITGO Petroleum Corporation and CITGO Refining and Chemicals Company, L.P. (collectively “CITGO” or the “CITGO entities”) have responded (Dkt. No. 827) and the Government has replied (Dkt. No. 830). The Community Members, as crime victims under the Crime Victims’ Rights Act, 18 U.S.C. § 3771, have also filed a brief attempting to join the Government’s motion (Dkt. No. 825).
I. Background
On June 27, 2007, the CITGO entities were convicted by a jury on two felony counts each of operating an oil water separator without the proper emission control devices, in violation of the Clean Air Act, 42 U.S.C. §§ 7413(c)(1), 7411(e) and 40 C.F.R. § 60.692-4. Following a separate bench trial, the CITGO entities were convicted on July 17, 2007 on three misdemeanor counts each of unlawfully taking and aiding and abetting the taking of migratory birds in violation of the Migratory Bird Treaty Act, 16 U.S.C. § 703(a).
Upon conviction of violating the Clean Air Act, CITGO became subject to two potential statutory sentencing schemes: (1) a maximum fine of $2,000,000 ($500,000 per entity per count) under 18 U.S.C. § 3571(c)(4) or (2) twice the gross, pecuniary gain derived by CITGO from its offenses under the Alternative Fines Act, 18 U.S.C. § 3571(d). '
In the Pre-Sentence Investigation Reports prepared for each defendant, the United States Probation Office (“Probation”) determined that the gross pecuniary gain to each CITGO entity was $4,900,000, which was based on the cost to install roofs on Tanks 116 and 117 in 1994 ($2,000,000) plus interest from 1994 to 2007 ($2,900,-000). CITGO objected to this determina*814tion because it ignored the fact that CIT-GO actually spent $5,700,000 installing roofs on the tanks in 2003, which is more than it would have spent had it installed the roofs in 1994. Thus, CITGO argued, it did not realize any “gross pecuniary gain” from its violations. The Government also objected to Probation’s determination, but for other reasons. According to the Government, “gross pecuniary gain” should be calculated based on all of the East Plant Refinery’s profits derived while CITGO operated Tanks 116 and 117 without roofs from 1994 to 2003, which the Government calculated to be more than $1,100,000,000.
On September 20, 2011, CITGO filed a Motion to Preclude Sentencing under 18 U.S.C. § 3571(d) (Dkt. No. 741) on the grounds that the Supreme Court’s holding in Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), applies not only to terms of imprisonment, but also criminal fines. Because the jury did not make a specific, factual finding as to gross pecuniary gain, CITGO argued that the Alternative Fines Act could not be applied at sentencing. In May 2012, the Court decided to delay CITGO’s sentencing to have the benefit of the Supreme Court’s then-pending ruling in Southern Union Co. v. United States, — U.S. -, 132 S.Ct. 2344, 183 L.Ed.2d 318 (2012). On June 21, 2012, the Supreme Court issued its decision, holding that “the rule of Apprendi applies to criminal fines,” which means that “ ‘[ojther than the fact of a prior conviction, any fact that increases” the amount of a criminal fine “beyond the prescribed statutory maximum must be submitted to a jury and proved beyond a reasonable doubt.’ ” Id. at 2350 (quoting Apprendi v. New Jersey, 530 U.S. 466, 490, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000)).
Following the Supreme Court’s decision in Southern Union, the Government conceded that the “total maximum statutory fine” the Court may impose upon the CIT-GO entities “is $2,090,000” ($2,000,000 for violations of the Clean Air Act and $90,000 for violations of the Migratory Bird Treaty Act) and “recommend[ed] that the Court impose a fine of $2,090,000.” (Dkt. No. 804 at 2.) The Government further -recommended that the Court order CITGO to pay $44,000,000 in “community service obligations” to a number of local charities as a condition of probation pursuant to 18 U.S.C. §§ 3563(b)(12), (22). In response, CITGO filed a Motion to Bar the Government from Seeking a Monetary Penalty in Excess of the Statutory Maximum (Dkt. No. 820). In its September 18, 2012 Memorandum Opinion & Order granting CIT-GO’s motion, the Court cited the Government’s concession that the total maximum statutory fine is $2,090,000 and concluded as follows:
The maximum statutory fine for the crimes of which CITGO was convicted is $2,090,000. Accordingly, any monetary penalty in excess of that amount — regardless of whether it is categorized as “community service,” “community restitution,” or “monitoring expenses,” or whether the payment is made to a charity instead of the United States Treasury — is impermissible.
(Dkt. No. 823 at 1, 8.)
II. The Government’s Motion to Empanel a Sentencing Jury
In light of the Supreme Court’s decision in Southern Union that Apprendi applies to criminal fines and this Court’s ruling that any monetary penalty in excess of the maximum fine under 18 U.S.C. § 3571(c)(4) is impermissible on the current record, the Government now moves the Court to convene a sentencing jury in order to determine the facts necessary to support a fine based upon CITGO’s gross, pecuniary gain pursuant to the Alternative Fines-Act, 18 U.S.C. § 3571(d).
*815As stated supra, the Government claims that CITGO realized a gross pecuniary gain in excess of $1,100,000,000 from operating Tanks 116 and 117 in violation of the Clean Air Act, which represents the CIT-GO East Plant Refinery’s total profits from January 1994 to May 2003. To establish this measure of pecuniary gain, the Government would ask the sentencing jury to answer three questions, beyond a reasonable doubt, along the lines of the following:
(1) During the time frame alleged in the indictment did wastewater generated by all the process units at the CITGO Corpus Christi, Texas, refinery have to pass through tanks 116 and 117?;
(2) During the time frame alleged in the indictment could CITGO have lawfully operated any of its process units without the use of either tank 116 or 117 or both?;
(3) If the answers to questions one and two are yes, then what was the amount of pecuniary gain recognized by the CITGO East Plant refinery during the time frame alleged in the Indictment?
(Dkt. No. 822 at 1.) According to the Government, the evidence necessary to answer Questions One and Two can be “easily presented” based on engineering analysis evidence that already exists and is in the possession of CITGO and the Government. The evidence necessary to answer Question Three is also “easily presented” because it is based on operating profits during the decade CITGO operated Tanks 116 and 117 in violation of the Clean Air Act.
III. Legal Standard
Under 18 U.S.C. § 3571(c), an organizational defendant that has been found guilty of a criminal offense for which no fine amount is specified by separate statute may be sentenced to a maximum statutory fine of $500,000. Under the Alternative Fines Act, however, a higher fine may result:
If any person derives pecuniary gain from the offense, or if the offense results in pecuniary loss to a person other than the defendant, the defendant may not be fined more than the greater of twice the gross gain or twice the gross loss, unless imposition of a fine under this subsection would unduly complicate or prolong the sentencing process.
18 U.S.C. § 3571(d).
Thus, under § 3571, $500,000 is the statutory maximum fine against an organization that has been found guilty of a felony, but an alternative fine applies if the defendant has derived pecuniary gain from the offense, or if the offense has resulted in pecuniary loss to another person. However, if imposing an alternative fine would “unduly complicate or prolong the sentencing process,” the $500,000 maximum applies. 18 U.S.C. § 3571(d).
In United States v. Sanford, the District Court for the District of Columbia “consider[ed] the interaction between the constitutional issues stemming from the Supreme Court’s recent decision in Southern Union ... and the appropriate definitions of ‘gross gain’ and ‘derived ... from’ under the Alternative Fines Act, 18 U.S.C. § 3571(d),” as applied to evidence of monetary proceeds offered in a criminal environmental pollution trial. United States v. Sanford, Ltd., 878 F.Supp.2d 137, 140 (D.C.C.2012). In that case, the indictment alleged that, between March 2007 and July 2011, the defendants conspired to fail to maintain an accurate Oil Record Book (ORB) as required by law, failed to maintain the ORB, and knowingly discharged machinery-space bilge waste overboard their fishing vessel without first running such waste through an Oily Water Separator (OWS), in violation of the Act to Prevent Pollution from Ships (APPS). Id. *816at 140-41. Much like the Government in this case, the Government in Sanford sought a fíne under § 3571(d) based on an allegation in the indictment that defendants “gained, during the time period relevant in this indictment, revenues of $24,862,954.89 for the offload of fish cargo from the [vessel].” Id. at 141. The defendants moved to exclude evidence of their monetary proceeds at trial, claiming that revenues from the fish cargoes did not constitute “proceeds” of their alleged offenses. Id.
In considering what evidence the Government would be allowed to present at trial, the Sanford court noted that, among those courts that have interpreted the proper meaning of “gross gain” under § 3571(d), “there is a difference of opinion as to whether it includes only ‘net’ gains, ie., profits, whether it includes all revenues derived from an offense without deducting costs and taxes .... ” Id. at 149 (citing United States v. McNair, 605 F.3d 1152, 1217, 1224 (11th Cir.2010); United States v. Wilder, 15 F.3d 1292, 1301 (5th Cir.1994); United States v. Bader, 2010 WL 2681707, *2 (D.Colo. Jul. 1, 2010); United States v. Foote, 2003 WL 22466158, at *7 (D.Kan. Jul. 31, 2003); SEC v. Bilzerian, 814 F.Supp. 116, 120 (D.D.C.1993)). Citing Judge Lee H. Rosenthal’s opinion in United States v. BP Products North America, Inc., 610 F.Supp.2d 655, 660 (S.D.Tex.2009), the court also recognized that at least one court has “approved of a definition of 'gross gain’ that was neither gross revenue nor gross profit.” Sanford, 878 F.Supp.2d at 150.
In BP Products, Judge Rosenthal was asked to accept a plea agreement between the Government and the defendant arising from a Clean Air Act violation that caused an oil refinery explosion, killing 15 and injuring at least 170 workers. BP Products, 610 F.Supp.2d at 660. Much like the Government in the present case, the BP Products victims argued that “gross gain” should be measured by all of the plant’s profits for a time period before the explosion, which was between $450,000,000 and $1,000,000,000. Id. at 699. Contrary to the Government’s position in this case, however, the Government argued in BP Products that profits were the wrong measure of gross gain, and that the fine should instead be $50,000,000, or twice the amount of the defendant’s cost savings from not replacing a faulty “blowdown stack” that “had been in poor operating condition since at least April 2003” and was believed to be the cause of the explosion. Id. at 665, 695-96. The Government also “strenuously argue[d]” that the court accept the plea agreement because “were this case to go to trial, the court would conclude that calculating the pecuniary gain derived from the offense or pecuniary loss resulting from the offense would unduly complicate and prolong the sentencing process.” Id. at 689.
Judge Rosenthal ultimately agreed, noting that the House Report from the Alternative Fines Act’s predecessor statute, 18 U.S.C. § 3623(c), discussed the circumstances in which calculating an alternative fine might be inappropriate:
For example, if determining the amount of the defendant’s gain were to require a protracted hearing that would last longer than the trial, the judge could decline to base the fine on the defendant’s gain. The court’s determination as to whether imposing a fine based on defendant’s gain or victim’s loss is discretionary, and the committee is confident that federal judges will not abuse this discretion.
Id. at 690 (quoting H.R. Rep. No. 98-906 at 17, 1984 U.S.C.C.A.N. 5433, 5450) (1984). Judge Rosenthal also recognized that cases decided under the Alternative Fines Act show that courts are more likely to *817conclude that determining the amount of a fine would unduly complicate or prolong the sentencing proceeding when causation issues are disputed or disputed amounts of gains or losses are involved. Id. at 695.
Like the court in Sanford, this Court finds that “the BP Products case is instructive, not only regarding the appropriate interpretation of § 3571(d), but also regarding the myriad practical complexities that can arise in proving a ‘gross gain’ to an organizational defendant in an environmental crime case.” Sanford, 878 F.Supp.2d at 152.
IV. Analysis
Before empanelling a sentencing jury, the Court would first have to determine the appropriate measure of “gross gain” under the Alternative Fine Acts. The Government assumes that its calculation of “gross gain” based on total profits at the East Plant Refinery for a ten-year period is the correct one. However, as stated swpra, Probation recommends that the Court calculate “gross gain” based on the amount of money CITGO saved from not installing the roofs in 1994 plus interest, and CITGO claims that because the actual cost it incurred when it installed roofs on Tanks 116 and 117 in 2003 was more than it would have spent installing the roofs in 1994, it experienced no pecuniary gain from its offenses.
After deciding the correct standard of gross pecuniary gain to apply in this case, the Court must next empanel a sentencing jury. Despite the Government’s claim to the contrary, the Court is not convinced that this process should require less than a day. First, the Government appears to forget that, several months before the initial trial began, the Parties were ordered to confer and prepare a Jury Questionnaire to be used to pre-screen potential jurors. When they could not reach an agreement, the Court held a conference to resolve the issues in dispute. The Parties thereafter filed two agreed Proposed Jury Questionnaires containing nearly 50 questions (Dkt. Nos. 217, 222). Each side also filed separate Proposed Voir Dire (Dkt. Nos. 305, 310, 312.) Based on the extensive coverage this case has received in the press since CITGO’s conviction, the Court anticipates that selecting an unbiased jury will be even more complicated and time-consuming than it was five years ago. For example, in the last two months, this case has received coverage in the local newspaper on an almost weekly basis, usually on the front page. See, e.g., Mike D. Smith, Feds Continue Collecting Victim Impact Statements in Citgo Sentencing, Corpus Christi Caller Times, Oct. 27, 2012; Mike D. Smith, Feds Begin Collecting Additional Victim Impact Statements in Citgo Sentencing, Corpus Christi Caller Times, Oct. 25, 2012; Mike D. Smith, Citgo Victims Asked to Step Forward, Corpus Christi Caller Times, Oct. 23, 2012; Mike D. Smith, Federal Prosecutors Issue Community Notice for Additional Victim Impact Statements in Citgo Sentencing, Corpus Christi Caller Times, Oct. 4, 2012; Mike D. Smith, Judge Sets Fine Limit in Citgo Case; Time Given for Potential Victims to Come Forward, Corpus Christi Caller Times, Sept. 21, 2012; Mike D. Smith, Federal Prosecutors Seek Jury in Citgo Sentencing for Felony Clean Air Act Offenses, Corpus Christi Caller Times, Sept. 19, 2012; Mike D. Smith, Refinery Neighbors Can be Considered Victims in Citgo Sentencing, Federal Judge Rules, Corpus Christi Caller Times, Sept. 14, 2012; Mike D. Smith, Sentencing for Citgo Migratory Bird Treaty Act, Clean Air Act Violations Postponed, Corpus Christi Caller Times, Sept. 10, 2012; Michelle Villarreal, Utah Law Professor Files Petition Tuesday to Allow Corpus Christi Residents to Testify in Citgo Sen*818tencing, Corpus Christi Caller Times, Sept. 4, 2012. This case has also received extensive coverage on local TV news stations in recent months, and videos of these news segments are currently available online. See www.kristv.com/videos/epalooking-for-residents-affected-by-citgoleak/; www.kztclO.com/videos/judgetodeeide-citgo-punishment-for-violationskztv/; www.kztvlO.com/news/epa-just ice-department-holding-community-meetings-concerning-citgo-cáse/; www.kristv.com/ news/citgo-sentencing-underway-5-yearsafter-guilty-verdict/; www.kristv.com/ news/epa-lookmg-for-potential-victims-incitgo-ease/; www.kristv.com/news/epacalls-for-citgo-victims-to-come-forward/.
The Court is similarly not persuaded by the Government’s claim that the evidence necessary to determine gross gain will be “easily presented” to a sentencing jury. Before and during the initial 27-day trial in this case, the Parties filed 27 motions in limine objecting to various evidence and witnesses (Dkt. Nos. 92, 120, 234-49, 252, 253, 255, 267, 284, 286, 298, 301, 380), and the Court heard oral argument and/or held hearings on a number of the motions. The Government states that it intends to call eight to ten witnesses during the sentencing hearing, and the Court anticipates that CITGO would call an equal number of rebuttal witnesses. The Parties also offered a total of 313 sentencing hearing exhibits during the September 10, 2012 presentencing hearing, which the Court admitted into evidence. (Dkt. Nos. 815, 816.) Although the Parties did not object to the opposing sides’ evidence at that time, the Court anticipates another flurry of motions in limine if the same or similar evidence were to be presented to a sentencing jury instead of the undersigned sentencing judge.
Finally, the sentencing jury would be required to make complex determinations involving refinery processes and pecuniary gain without the benefit of being present at the initial trial, perhaps requiring significant evidence to be presented again. The Court acknowledges that the Government has cited a handful of federal eases that support empanelling a sentencing jury to correct Apprendi issues. See United States v. Montiel-Sanchez, 171 Fed.Appx. 599, 600 (9th Cir.2006); United States v. Ameline, 376 F.3d 967, 983-84 (9th Cir. 2004), superceded by United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) {en banc) (addressing intervening decision in Booker); United States v. Booker, 375 F.3d 508, 514 (7th Cir.2004), aff'd, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005); United States v. Henry, 282 F.3d 242, 253 (3d Cir.2002); United States v. Cooney, 26 Fed.Appx. 513, 529 (6th Cir.2002). However, every one of these cases involved remanding for a jury determination of simple issues, usually drug quantity. Montiel-Sanchez, 171 Fed.Appx. at 600 (drug quantity); Ameline, 376 F.3d at 983 (drug quantity and firearm issues); Booker, 375 F.3d at 514 (drug quantity and facts underlying obstruction of justice determination); Henry, 282 F.3d at 253 (drug identity and quantity); Cooney, 26 Fed.Appx. at 529 (drug quantity). As Justice Breyer recognized in his dissenting opinion in Southern Union, “determin[ing] fine-related sentencing facts ... will often involve highly complex determinations,” and in “an environmental pollution case, the jury may have particular difficulty assessing different estimates of resulting losses.” Southern Union, 132 S.Ct. at 2370 (Breyer, J., dissenting).
For the foregoing reasons, the Court finds that empanelling a sentencing jury in order to determine CITGO’s gross pecuniary gain would unduly complicate or prolong the sentencing process. As such, the Court need not consider CITGO’s argument that the Government’s request for a *819sentencing jury ignores the fact that there are no allegations of pecuniary gain in the Superseding Indictment, violates double jeopardy and CITGO’s right to a jury trial under the Sixth Amendment, is barred by the statute of limitations, and has been forfeited by the Government’s previous conduct and concessions.
V. Conclusion
The Government’s Motion to Empanel a Sentencing Jury Pursuant to Fed. R. Crim. P. 23 and 18 U.S.C. § 3571(d) (Dkt. No. 822) is DENIED.
It is so ORDERED.
MEMORANDUM OPINION & ORDER
Pending before the Court is the Motion of the United States for Reconsideration of the Court’s November 6, 2012 Order Denying the Government’s Motion to Empanel a Sentencing Jury Pursuant to Fed. R. Crim. P. 23 and 18 U.S.C. § 3581(d) (Dkt. No. 851), to which Defendants CITGO Petroleum Corporation and CITGO Refining and Chemicals Company (collectively “CITGO”) have responded (Dkt. No. 852) and the Government has replied (Dkt. No. 853).
I. Background
On September 17, 2012, the Government moved to empanel a sentencing jury pursuant to Fed. Fed. R. Crim. P. 23 and 18 U.S.C. § 3571(d) in order to determine the facts necessary to support a fine based upon CITGO’s gross, pecuniary gain pursuant to the Alternative Fines Act, 18 U.S.C. § 3571(d). (Dkt. No. 822.) Under 18 U.S.C. § 3571(c), an organizational defendant that has been found guilty of a criminal offense for which no fíne amount is specified by separate statute may be sentenced to a maximum statutory fine of $500,000. Under the Alternative Fines Act, however, a higher fine may result “[i]f any person derives pecuniary gain from the offense ... unless imposition of a fine under this subsection would unduly complicate or prolong the sentencing process.” 18 U.S.C. § 3571(d) (emphasis added).
In support of its motion to empanel a sentencing jury, the Government argued that holding a separate jury trial for sentencing would not unduly complicate or prolong the sentencing process because empanelling a jury “should require less than one day” and the facts necessary to impose a sentence under § 3571(d) could be “easily presented” to a jury. (Dkt. No. 822 at 7.) The Court disagreed, and on November 6, 2012, it entered an Order denying the Government’s motion on the grounds that empanelling a sentencing jury would unduly complicate or prolong the sentencing process under 18 U.S.C. § 3571(d). (Dkt. No. 846.) The Court based its finding on the grounds that: (1) the Court would first have to determine the appropriate measure of “gross gain” under the Alternative Fines Act, based on the various theories offered by the United States Probation Office, the Government, and CITGO; (2) selecting an unbiased jury would be even more complicated and time-consuming than it was five years ago given the extensive publicity this case has received in recent months; (3) sentencing would likely require the resolution of numerous evidentiary disputes, testimony from multiple witnesses, and the presentation of a significant amount of evidence; and (4) the sentencing jury would be required to make complex determinations involving the refinery process and pecuniary gain without the benefit of being present at the initial trial. Because imposing a • fine under the Alternative Fines Act would necessarily involve a sentencing jury, and because a sentencing jury would “unduly complicate or prolong the sentencing pro*820cess” under 18 U.S.C. § 3571(d), the Court declined to impose a fíne under that Act.
The Government now moves the Court to reconsider its decision.
II. Legal Standard
Although the Federal Rules of Criminal Procedure do not explicitly authorize motions for reconsideration, district courts possess continuing jurisdiction over criminal cases and are free to reconsider their earlier decisions. United States v. Scott, 524 F.2d 465, 467 (5th Cir.1975). Absent specific guidance from the Federal Rules of Criminal Procedure, courts should apply the standards set forth in the Federal Rules of Civil Procedure to motions for reconsideration. U.S. v. Rollins, 607 F.3d 500, 502 (7th Cir.2010) (citing U.S. v. Healy, 376 U.S. 75, 84 S.Ct. 553, 11 L.Ed.2d 527 (1964)) (“[T]he Supreme Court ... Justices have concluded that motions to reconsider in criminal prosecutions are proper and will be treated just like motions in civil suits.”).
Because the orders at issue are interlocutory orders, the Court should apply Fed. R. Civ. P. 59(e)’s standards to the Government’s motions for reconsideration. See J.D. Fields & Co., Inc. v. U.S. Steel Int’l, Inc., 690 F.Supp.2d 487, 510-11 (S.D.Tex.2009). A Rule 59(e) motion “calls into question the correctness of a judgment,” Templet v. Hydrochem Inc., 367 F.3d 473, 478-79 (5th Cir.2004), and thus “must clearly establish either a manifest error of law or fact or must present newly discovered evidence.” Schiller v. Physicians Res. Group, Inc., 342 F.3d 563, 567 (5th Cir.2003). “Like a motion under Rule 59(e), a motion to reconsider may not be used to relitigate old matters, or to raise arguments or present evidence that could have been raised before the entry of the judgment or order.” T-M Vacuum Products, Inc. v. TAISC, Inc., 2008 WL 2785636, at *2 (S.D.Tex. July 16, 2008) (citing 11 Charles A. Wright, Arthur R. Miller, Mary Kay Kane, Federal Practice & Procedure § 2810.1 at 127-28 (2d ed. 1995) (footnotes omitted)); see ‘also Rosenzweig v. Azurix Corp., 332 F.3d 854, 863-64 (5th Cir.2003).
Reconsideration is an “extraordinary remedy that should be used sparingly,” Templet, 367 F.3d at 479, over which a district court has considerable discretion to grant or to deny. Edward H. Bohlin Co. v. Banning Co., 6 F.3d 350, 355 (5th Cir. 1993). This is so, because “where litigants have once battled for the court’s decision, they should neither be required, nor without good reason, permitted, to battle for it again.” Rana v. Spectra Energy Corp., 2010 WL 3257523, at *2 (S.D.Tex. Aug. 17, 2010) (citation omitted).
III. Analysis
The Government first argues that the Court erred in rejecting the Government’s definition of “gross gain” under § 3571(d). The Government’s argument misconstrues the Court’s Order, which did not rule on the appropriate definition of “gross gain.”
The Government next argues that the Court’s reliance on United States v. Sanford Ltd., 878 F.Supp.2d 137 (D.D.C.2012), and United States v. BP Products North America Inc., 610 F.Supp.2d 655 (S.D.Tex. 2009), is misplaced. The Court cited Sanford and BP Products for the limited purpose of showing that courts have defined “gross gain” in a number of ways and to demonstrate “the myriad practical complexities that can arise in proving a ‘gross gain’ to an organizational defendant in an environmental crime case.’ ” (Dkt. No. 846 at 7 (quoting Sanford, 878 F.Supp.2d at 151)). The Government does not explain how the Court’s limited reliance on these cases is erroneous.
*821The Government next repeats its previous claim that convening a sentencing jury would not unduly complicate or prolong the sentencing process. In that regard, the Government’s motion endeavors to re-litigate arguments that it has already raised in these proceedings. Arguments showing general disagreement with the Court’s November 6, 2012 Order are insufficient to warrant a setting aside of that Order. See Templet v. HydroChem Inc., 367 F.3d 473, 479 (5th Cir.2004) (“[Sjuch a motion is not the proper vehicle for rehashing evidence, legal theories, or arguments that could have been offered or raised before the entry of judgment.”). Moreover, the Government fails to show that the Court committed manifest error in concluding that empanelling a sentencing jury would unduly complicate or prolong the sentencing process in this case.
Finally, the Government argues for the first time that the Constitution requires a jury to resolve disputed issues of fact related to establishing the criminal fine beyond the statutory maximum, and “neither the district court, the defendant, nor the government can sidestep that requirement without the consent of all three.” (Dkt. No. 853 at 2 (citing Singer v. United States, 380 U.S. 24, 85 S.Ct. 783, 13 L.Ed.2d 630 (1965); United States v. U.S. Dist. Court, E. Dist. Cal., 464 F.3d 1065 (9th Cir.2006)).) The Government is correct that if the Court were to impose a fine under the Alternative Fines Act, the Constitution would require a jury determination of facts related to “gross pecuniary gain,” unless both Parties and the Court consent to a sentencing judge. See Id.; Southern Union Co. v. United States, — U.S. -, 132 S.Ct. 2344, 183 L.Ed.2d 318 (2012). However, the Court’s decision as to whether to impose a fine under the Alternative-Fines Act at all is discretionary and does not require the Government’s consent. BP Products, 610 F.Supp.2d at 690 (quoting H.R. Rep. No. 98-906, at 17 (1984), 1984 U.S.C.C.A.N. 5433, 5450). Because the Court has ultimately decided not to impose a fine under the Alternative Fines Act, there are no issues of fact related to gross pecuniary gain to decide, and there is therefore no need for a jury.
IV. Conclusion
For the reasons set forth above, the Motion of the United States for Reconsideration of the Court’s November 6, 2012 Order Denying the Government’s Motion to Empanel a Sentencing Jury Pursuant to Fed. R. Crim. P. 23 and 18 U.S.C. § 3581(d) (Dkt. No. 851) is DENIED.
It is so ORDERED.